Citation Nr: 9908398	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1949 to January 1952 and from January 1953 to 
February 1954, and he had service in the National Guard 
reserves from July 1954 to July 1957 and from March 1960 to 
April 1961.  As the result of his active duty service, he was 
authorized to wear the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for a condition of the legs and residuals of 
frozen feet.  An RO hearing was held in August 1993, and the 
veteran subsequently perfected a timely appeal of the rating 
decision in a timely fashion.

In November 1996, the Board remanded this matter to the RO 
for further evidentiary development and adjudication.  Since 
this has been accomplished, the matter is now ready for 
further appellate adjudication and has therefore been 
returned to the Board.

As a final preliminary matter, the Board notes that in its 
November 1996 remand, it raised a question as to the proper 
characterization of the issue on appeal in its final remand 
instruction.  The Board, after examining the veteran's 
specific contentions, both in support of his claim, and as 
reflected in the lay and medical evidence, has determined 
that the issue is best characterized as on the title page of 
this decision.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving with the U.S. Army during a period of war.

2.  The veteran has provided satisfactory evidence that he 
incurred frozen feet when he was engaged in combat with the 
enemy that is consistent with the circumstances, conditions 
or hardships of such service.

3.  The claims folder contains no clear and convincing 
evidence sufficient to rebut the veteran's evidence that he 
incurred frozen feet during his combat service. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the veteran has satisfied the criteria for service 
connection for residuals of frozen feet.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Prior to discussing the service medical records, the Board 
notes that the RO received a communication from the National 
Personnel Records Center (NPRC) in May 1997 in which it 
indicated that part of the veteran's service medical records 
may have been destroyed by fire.  The service medical records 
that are associated with the file are described below.

The service medical records show that in January 1949 the 
veteran was examined in connection with his enlistment, and 
his feet and lower extremities were found to be normal.  A 
May 1949 record noted that the veteran had weak arches and 
had trouble marching.  He was issued arch supports.  In July 
1950, the veteran was hospitalized for an acute anxiety 
reaction of moderate severity.  The treatment notes reflect 
that he had been in front line combat for about three weeks 
prior to the hospitalization, but that he became ineffective, 
apprehensive and had uncontrollable tremors.  He greatly 
improved during the hospitalization, and the recommended 
disposition was for noncombat duty in Japan.  This July 1950 
hospitalization is also reflected in a Surgeon General's 
Office (SGO) record recovered by the NPRC in a search for 
alternative sources of service medical information.  In 
January 1952, the veteran had a re-enlistment examination in 
which his feet and lower extremities were found to be normal.

A May 1953 letter addressed to the veteran from the 
Department of the Army reflects that he was awarded a special 
certification of valor, made effective June 1952, due to the 
courage and skill demonstrated by the veteran's unit in 
standing off aggresors in Korea.

In February 1954 the veteran had a separation examination in 
which his feet and lower extremities were found to be normal.  
A notation reflects that the veteran had "no serious 
illnesses, operations or injuries during the present tour of 
active duty."

Records recovered from the Adjutant General's Office of the 
State of Ohio reflect the veteran's service in the Ohio 
National Guard.  The sole record of a medical nature therein 
is a July 1954 enlistment examination in which no defects or 
diagnoses were found.  The feet were also found to be normal.  
An accompanying medical history form, apparently filled out 
by the veteran at the time, shows that the veteran reported 
that he did not then nor did he in the past ever have foot 
trouble.

In an April 1970 statement, Mrs. [redacted] said that while 
she did not know too much about the veteran lately, all she 
knew was that when the veteran returned from the war, he 
complained of foot problems and that in the last few years 
his foot problems were giving him trouble with holding down 
jobs.

An April 1970 medical certification filed in support of an 
application filed by the veteran for hospital or domiciliary 
care reflects that he had cold, clammy-feeling feet 
indicating poor circulation.  He had traumatic arthritis of 
both feet with a "weakfoot" condition in both feet.  There 
was also pain in both feet on walking and soreness on the 
plantar aspects of both feet.  There was an awful amount of 
pain beneath the first metatarsophalangeal joints of both 
feet indicating a bursitis.  The diagnoses given were 
arthritis, poor circulation, bursitis, and "weakfoot" of 
both feet.

Private clinical records dated in December 1970 reflect that 
the veteran had large sores, cellulitis and dermatitis in 
both feet.  The veteran also reported that his feet got cold 
all the time.  The physician opined that due to the chronic 
and recurring nature of the problem, permanent recovery was 
doubtful.  In a subsequent re-checking of the condition in 
the same month, the veteran reported numbness.  There was 
cyanosis in both feet.  In a subsequent record also dated in 
the same month, a diagnosis was given of Raynaud's phenomenon 
due to a cold injury.

A January 1971 letter from J.J. Crawley, M.D., of the 
Kachelmacher Memorial Varicose Veins Clinic to the Supervisor 
of the County Welfare Department reflects that Dr. Crawley 
examined the veteran.  In the examination, the veteran gave a 
history of being in the front lines in Korea and having been 
exposed to severe cold.  He said he was hospitalized in Japan 
for several months with terrible pain and burning of the 
extremities.  Because he was anxious to get home, he said he 
did not go to a VA hospital as the physicians in Japan had 
apparently recommended.  Dr. Crawley concluded that the 
veteran had had, ever since, classic symptoms of Raynaud's 
phenomenon secondary to a cold injury.  These included the 
feet becoming very cold on exposure to cool weather, then 
becoming purple, then becoming white and finally becoming 
numb.  The veteran also reported that whenever he tried to 
work, his feet burned and swelled and he had excessive 
sweating.  Dr. Crawley said that these all were perfectly 
classical symptoms of a cold injury and he said the veteran's 
disability was certainly connected to service.  He suggested 
that the veteran be afforded a VA examination so that he 
could receive "permanent, partial" disability compensation 
for the cold injury.  

A January 1971 outpatient treatment note by James J. Arbaugh, 
M.D., reflects that the veteran complained of being unable to 
work as a chef because his feet were painful and swollen with 
excessive standing.  Dr. Arbaugh also reported that the 
veteran's hands betrayed typical cold injury symptoms; for 
example, they turned purplish, then whitish, then they 
tingled and then they became essentially numb.  The feet were 
permanently cold with a purplish discoloration.  Dr. Arbaugh 
believed that the veteran's symptoms of the hands and feet 
resulted from a severe cold injury in Korea in 1950.

A June 1986 outpatient clinic note of Bruce A. Ruoff, M.D., 
shows that the veteran had medical history that was 
remarkable for a cold injury to the feet with associated 
"jungle rot."  Dr. Ruoff's assessment was Raynaud's 
phenomenon of both feet secondary to a cold injury.

In August 1992, the veteran underwent a VA compensation and 
pension examination.  He related a medical history of 
problems with his feet since he got frozen feet in Korea in 
1950.  He said his feet became purple when exposed to cold 
weather, and that his feet would swell and he lost all 
feeling in them.  He said he could not stand on his feet for 
a long time.  He said he had cramping in the calves after 
walking that was relieved with rest.  An X-ray showed a 
possible old, healed fracture, but otherwise the feet 
appeared normal.  The examiner diagnosed organic residuals of 
frozen feet with a history of Raynaud's phenomenon that was 
not noted on that examination.

In August 1993, the veteran and his spouse testified at an RO 
hearing.  The veteran said that at one time, after separation 
from active duty, he had been seen in Valley Community 
Hospital and that the doctors there wanted to amputate one of 
his feet.  He said that currently he was on nerve pills and 
barbiturates to keep the swelling of the feet down and reduce 
the risk of blood poisoning.  He said he could only walk a 
block before he got dizzy and tired.  He also said he could 
not stand for a very long time.  He also alluded to an 
incident in which Chinese forces apparently captured his 
unit, however friendly forces apparently rescued him from 
capture shortly afterwards.  The veteran's spouse said that 
the veteran's feet became so bad and swollen that they would 
blister and he could not walk.

An August 1993 letter from Robert Crawley, M.D., reflects Dr. 
Crawley's finding that the veteran had Raynaud's phenomenon 
secondary to a cold injury that he suffered when exposed to a 
prolonged severe episode of cold during the Korean War.  He 
elaborated that the veteran had classic Raynaud's phenomenon 
as manifested by the feet turning purple and then white on 
exposure to cold, followed by numbness.  The doctor said that 
the veteran presented a clear-cut case of a service-connected 
disability.

In March 1994, the veteran filed a substantive appeal.  He 
said that he had been hospitalized in Tokyo General Hospital 
in Japan for frozen feet and had been advised to go to a VA 
hospital when discharged and that this had occurred in 1950 
or 1951.  He said his feet constantly bothered him and that 
he had to wear shoes two sizes too big for his feet to 
accommodate the swelling.

In March 1994, [redacted] submitted a statement.  He 
said he knew the veteran in the late 1950s when they served 
together in the National Guard.  He recalled the veteran to 
be a good military man but "very nervous."  He said the 
veteran had told him that he [the veteran] was a little 
shell-shocked from his time in the Korean Conflict, and Mr. 
[redacted] also recalled that the veteran had had a flashback 
experience during training exercises in which he recalled 
being in Korea under fire.  He said that after this episode, 
the veteran was transferred to duty as a cook.

In March 1994, many other lay statements besides Mr. [redacted] 
were made part of the record.  These mostly deal with 
recollections of the veteran having a nervous condition as 
the result of the war along with broken fingers and 
arthritis. 

In October 1995, the veteran's accredited representative 
filed a brief with the Director of the Compensation and 
Pension Service in Washington, D.C. asking him to review the 
veteran's case.  In the brief, the representative argued that 
the RO had erred in failing to apply 38 U.S.C.A. § 1154(b) 
and its implementing regulation, 38 C.F.R. § 3.304(d) to the 
veteran's claim, which would permit service connection to be 
established in the absence of any official documentation or 
recordation of an injury or disease in service.  

In May 1996, the Director responded to the representative's 
brief, indicating that the veteran had not submitted either 
lay or medical evidence to sustain a claim for service 
connection for residuals of frozen feet.  The Director noted 
that Raynaud's syndrome could arise as the result of a number 
of diseases or conditions other than cold injury, including 
arterial occlusive disease, connective tissue disease, some 
type of trauma, a neurological disorder or as a side effect 
of certain medications.  It seemed logical to the Director 
that if the veteran had had an attack of frozen feet in 1952, 
some permanent symptoms would have been noted in service up 
to and including 1954.  The Director also noted that there 
was no evidence to show continuity of symptomatology since 
discharge.

In November 1996, the Board remanded this matter to the RO 
for additional evidentiary development, including the 
gathering of medical evidence to which the veteran had 
earlier alluded, to obtain medical records from the veteran's 
period of National Guard service, to verify whether or not 
the veteran was a prisoner of war (POW) in light of his 
hearing testimony that he was captured by the enemy, and to 
conduct a new VA medical examination.

In January 1997, the RO sent the veteran a letter asking him 
to supply the names of all health-care providers from whom he 
had received care of the feet since service.  The RO also 
asked him specifically to provide the address of the Valley 
Memorial Hospital and the approximate dates on which he was 
treated there.  Finally, he was asked to forward copies of 
any military records in his possession.  In the same month, 
the RO sent requests for records to the NPRC and to the State 
Adjutant General of Ohio.

In May 1997, the NPRC advised that part of the veteran's 
service medical records appeared to have been destroyed by 
fire in 1973.

In June 1997, the RO sent the veteran a second letter 
requesting the names of health-care providers who had given 
him post-service treatment.  The RO also enclosed a form for 
the veteran to fill out to enable the NPRC to seek out 
alternative sources of medical information.  In the same 
month the RO sent the veteran another letter asking him to 
supply details regarding his capture.

In June 1997, the veteran submitted a statement in support of 
his claim.  He said that the enemy captured him after only 
about two weeks after he came to Korea - at Pu San in early 
July 1951.  He said that his company was surrounded by 
Chinese and North Korean forces and that they shot three 
people and smashed his fingers with gun butts.  He said he 
fell into a ditch where dead soldiers were lying, and then 
later on soldiers from a different company came along and 
pulled him out of the ditch.  He was then taken to an aid 
station and then flown to Japan to a hospital.  While in 
Japan, he was assigned to a military police unit stationed in 
Yokohama.  He said that he was never declared to have been a 
POW because he was rescued at the capture scene.  He also 
said that it was during his military police duty that his 
feet were frozen, and that he went to an outpatient clinic 
for the injury.  

In July 1997, the NPRC sent the RO a letter indicating that 
the RO had all the service personnel records that the NPRC 
had on file.  In the same month, the RO sent the Adjutant 
General a second letter requesting National Guard service 
records and a third request to the veteran for information 
that would enable the NPRC to seek out alternative sources of 
records.

In August 1997, the RO received National Guard records.  
These consisted mostly of personnel records, and in fact, 
there was only one medical record.  This was a July 1954 
report of an enlistment examination.  This examination 
reported normal feet, with no defects.  In an accompanying 
report of medical history, executed by the veteran, he 
described himself as in "good health" and reported "no 
foot trouble."  He indicated that he had never been advised 
to have an operation and that he had had no treatment within 
the past five years.

In August 1997, the veteran submitted a form to enable a 
search for alternative record sources to be conducted.  He 
said that he was in Korea in July 1951 and that from April 
1951 to July 1951 and from August 1951 to February 1952 he 
was in Japan.

In February 1998, the RO received a reply from the NPRC, 
which noted that it had searched medical records from the 
veteran's company dating from June 1951 to August 1951 with 
no remarks shown regarding POW status.

In March 1998, the veteran underwent a VA compensation and 
pension examination.  He said that he was in the Korean 
Conflict, but that it was while he was standing guard in 
Japan that his feet became extremely cold.  He said he was 
told by a superior that he would have to "tough it out" 
until the morning.  After morning arrived, he said his feet 
felt numb, cold and extremely painful.  He said there was 
blistering.  He said he was seen in the infirmary and told 
that he had severe frostbite.  Following this, he received an 
honorable discharge.  He said that physicians in the service 
advised him to have his feet evaluated at a military hospital 
but that he declined this advice because he was anxious to go 
home.  He said that since discharge, he had had many episodes 
where his feet would turn white and then dark, and then would 
develop blisters - especially in cold weather.  He said that 
a burning pain in his feet prevented him from sleeping at 
night.  He said that with any type of inclement weather, his 
feet would undergo the above-described sequence of changes.  
He said his feet were numb a lot.  

The examiner's impression was of probable Raynaud's disease 
as the result of a cold injury suffered during service in the 
Korean Conflict.  He said the veteran had all the signs and 
symptoms of Raynaud's disease, including pain and burning in 
the feet associated with inclement weather and changes in the 
color of the skin and feet associated with inclement weather.

Later that month, the examiner submitted an addendum to his 
examination report in which he stated that he had reviewed 
the claims file, and that all symptoms of which the veteran 
had complained were addressed in the report.  Also, the 
examiner's notes were made a part of the file at this time.  
These showed the examiner's opinion that the problem was 
service-related and also showed the results of a cold injury 
protocol examination.  Paresthesias, numbness, recurrent 
fungal infections of the toenails, breakdown or ulceration of 
frostbite scars, disturbances of nail growth, arthritis or 
joint stiffness, edema, changes in skin color, sleep 
disturbance, a cold feeling, pain with cold, with walking and 
with standing at night were all reported.  The veteran 
reported treatment with Vicodin and Motrin.  The veteran 
reported that his feet and ankles had both been affected, 
that he was seen by doctors who said his feet were frozen, 
and he was told to bathe feet in lukewarm water.  He said he 
had also been told that the bones in his feet were bad.  He 
said he was "set up" for surgery at one point but that he 
refused to go.  

In October 1998, the RO issued the veteran a supplemental 
statement of the case (SSOC).  The RO indicated therein that 
38 U.S.C.A. § 1154(b) was inapplicable to the veteran's case 
because there was a discrepancy in the veteran's testimony 
concerning when he acquired frostbite while in the military 
service.  Whereas the veteran had previously claimed to have 
acquired frostbite while in combat service in Korea, he most 
recently claimed to have acquired it while serving in 
noncombat-related guard duty in Japan.  Since the latter 
service was not combat-related, § 1154 was not applicable.

In November 1998, the veteran responded to the SSOC.  He said 
that his feet became frozen in Korea, that he was treated for 
it in Korea and then was transferred to Japan for additional 
treatment.  After his release from a hospital in Japan, he 
was assigned to an MP unit therein and froze his feet again.  
He noted that the NPRC had alluded to additional service 
medical records that had probably been destroyed by a 1973 
fire and suggested that those records would have contained a 
record of at least some of this treatment.  He also noted 
that he had been diagnosed with Raynaud's disease secondary 
to a cold injury, and that a cold injury was consistent with 
the circumstances and hardships of combat duty in Korea and 
with guard duty in Japan.

In February 1999, the veteran's accredited representative 
submitted an informal hearing presentation.  The 
representative argued that the veteran still had combat 
service in Korea, which gets extremely cold in the winter, as 
well as service in Japan, which also gets cold.  The 
representative noted that there were two unrebutted medical 
opinions concerning etiology that were favorable to the 
veteran.  The representative also noted that there was no 
clear and convincing evidence sufficient to rebut the 
presumption of service incurrence.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for residuals of 
frozen feet is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is warranted for a disability if the 
evidence supports the claim or is in relative equipoise; if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

The veteran is unquestionably a "combat" veteran.  Further, 
while there is some ambiguity in the record concerning 
whether the veteran claims to have acquired frozen feet in 
combat service in North Korea or in non-combat related guard 
duty in Japan, the veteran most recently stated that in fact 
he had frozen his feet in both locations and in both types of 
duty.  The veteran has in fact been awarded the CIB and there 
is evidence in the service medical records that confirms that 
he was in combat.  Consequently, the Board finds that 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  38 U.S.C.A. 
§ 1154(b) provides, in pertinent part:

to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  First, the Circuit Court 
noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . . As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service."  . . . [I]f these two 
inquiries are met, the Secretary [of VA] 
"shall accept" the veteran's evidence 
as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.

Collette v. Brown, 82 F.3d 389, 392-93 (Fed.Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof that would rebut 
the presumption of service connection.  Id. at 393.  In 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996), however, the 
Court recognized that while section 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to render a 
claim well grounded, there is essentially no relaxation as to 
the question of nexus to service, which requires competent 
medical evidence.  

Further, the Court elaborated upon the significance of 
section 1154(b) at the merits-adjudication stage of a combat 
veteran's claim for service connection in Arms v. West, No. 
96-1214 (U.S. Vet. App. Feb. 11, 1999).  The Court noted that 
whereas the claim of a non-combat veteran, once it has been 
found to be well grounded, is not entitled to an allowance 
simply because there is no contrary evidence in the record, 
this is precisely what the claim of a combat veteran is 
entitled to, unless there is "clear and convincing" 
evidence, which is to say more than a mere preponderance of 
the evidence, against the claim.  Thus, once a claim for 
service connection for a disability is determined to be well 
grounded, then under section 1154(b) the claim prevails on 
the merits, unless VA produces "clear and convincing" 
evidence to the contrary.  Further, the Court observed that 
the apparent intent of the legislation was to preclude 
consideration of a lack of reference to the incurrence of an 
injury or disease, or of care or treatment of it, in a combat 
situation as a basis for defeating a combat veteran's claim 
for service connection of an assertedly combat-related 
disability.  Thus, the absence of official notation of 
diagnosis or treatment of an injury or disease may not be 
used to rebut by clear and convincing evidence the veteran's 
claim.  Rather, only "an affirmative finding" may be used 
as part of the clear and convincing evidence necessary to 
rebut the claim.

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of service incurrence of residuals 
of frozen feet and that this evidence is consistent with the 
circumstances, conditions and hardships of his service in the 
Korean Conflict.  It is true that there is some inconsistency 
in the veteran's statements concerning how he incurred his 
frozen feet during service.  On the one hand, he has asserted 
that he acquired his frozen feet in combat service in Korea.  
On the other hand, he has asserted that he acquired his 
frozen feet while serving on guard duty in Japan.  The 
veteran has recently submitted a statement reconciling this 
apparent discrepancy by asserting in effect that he had 
episodes of frozen feet on both occasions.  There is no 
record of incurrence of frozen feet in service at any time, 
although according to the NPRC some of the records may have 
been destroyed by fire in 1973.  There is a July 1950 
hospitalization record reflecting that the veteran was in 
combat service for the three weeks prior to his 
hospitalization, which was for an anxiety disorder, and also 
reflecting that following his hospitalization he was sent to 
Japan for noncombat duties on the recommendation of the 
hospital staff.  Nevertheless, given the fact of the missing 
records, and given not only the veteran's testimony, but also 
the April 1970 statement of Mrs. [redacted], in which she 
noted that the veteran had complained of foot trouble when he 
came back from the war, the Board finds that this is 
sufficient to constitute "satisfactory" lay evidence of 
incurrence, despite the absence of any entries of foot 
problems in the available medical records.

Consequently, as the veteran has satisfied both of the 
initial inquiries mandated by the statute, a factual 
presumption arises that the alleged injury is service 
connected.  Id.

As noted, the factual presumption cited to above is 
rebuttable; VA may rebut the presumption by presenting 
"clear and convincing evidence to the contrary."  Id.  
(citing 38 U.S.C.A. § 1154(b)).  The Board acknowledges that 
the July 1954 entrance examination report shows that the 
veteran had normal feet on examination.  Further, the veteran 
himself appears to have denied on a routine medical history 
form that he had trouble with his feet.  The Board finds that 
this evidence does not rise to the standard of "clear and 
convincing" to rebut the presumption of service incurrence 
of frozen feet, however.  Thus, the Board finds that the 
evidence establishes that the veteran suffered from frozen 
feet in service.

The determination that the veteran suffered sustained frozen 
feet in service, however, does not end the Board's analysis.  
The veteran must have current residuals of frozen feet, 
attributable to the inservice disorder.  Clearly, the 
evidence shows that the veteran currently suffers from a 
bilateral foot disability.

With respect to the etiology of this disability, the Board 
observes that the record is replete with opinions of 
physicians who have examined him that he currently suffers 
from Raynaud's syndrome, attributable to a cold injury.  
Indeed, Doctor J.J. Crawley, in his 1971 opinion, notes that 
the veteran had "classical" results of a cold injury, and 
that the disability was certainly related to service.  The 
most recent VA medical examination report voices essentially 
the same conclusion.

Based on the evidence as a whole, the Board concludes that 
the veteran's current bilateral foot disability can be 
reasonably associated with the veteran's combat service in 
Korea.  While there may be reasonable doubt concerning 
whether there was combat-related or noncombat-related 
incurrence of frozen feet, any reasonable doubts arising in 
the adjudication of the claim are to be resolved in favor of 
the veteran.  See 38 U.S.C.A. §§ 1154(b), 5107(b).  The Board 
believes that the medical opinions attributing the disability 
to his combat experiences in Korea, although apparently based 
on a history provided by the veteran, are supported by the 
other lay evidence of record.  Accordingly, service 
connection for this disability is warranted.


ORDER

Service connection for residuals of frozen feet is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 17 -


- 16 -


